UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-7890




In Re:   JOHNNY BERNARD MILLER,

                                                        Petitioner.



         On Petition for Writ of Mandamus. (CR-92-101-MU)


Submitted:   April 7, 2004                  Decided:   May 10, 2004


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Bernard Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnny Bernard Miller petitions this court for a writ of

mandamus directing the district court to act upon his motion filed

pursuant to Fed. R. Civ. P. 60(b).    The district court filed its

order denying Miller’s Rule 60(b) motion on January 7, 2004, and

entered the order on the docket on January 30, 2004.   Accordingly,

although we grant Miller’s motion for leave to proceed in forma

pauperis, we deny the mandamus petition as moot.   We also grant the

Government’s motions for leave to file a supplemental appendix and

to seal Exhibit 3 contained therein.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                    PETITION DENIED




                              - 2 -